DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0007182 to Samec et al. (having overlapping, but not identical, inventorship as the present application).
Regarding Claim 1, Samec discloses or would have rendered obvious (e.g., Figs. 5 and 10A–E and their corresponding descriptions, also where Samec discloses many embodiments and variations of embodiments, and teaches that individual features or teachings with respect to one embodiment may be combined with features and teachings of other embodiments, meaning it would have been obvious to one of ordinary skill in the art at the time of effective filing to combine compatible features from the various embodiments, see paragraphs [2215]–[2222]) a wearable augmented reality head-mounted display system 62 configured to pass light from the world forward a wearer wearing the head-mounted system into an eye 58 of the wearer (Figs. 5 and 10A–E and paragraphs [1437]–[1442]), said wearable augmented reality head-mounted display system comprising: an optical display (62, including displays 200–208) configured to output light to form an image (paragraph [1493]); one or more waveguides 182–190 disposed to receive said light from said display (Fig. 10E and paragraph [1500]); a frame 108 configured to dispose the one or more waveguides forward of said eye such that said one or more waveguides have a forward side and a rearward side, said rearward side positioned closer to said eye than said forward side (Figs. 5 and 10E and paragraphs [1500]–[1502]); and a variable power reflector 316a disposed on said forward side of said one or more waveguides and configured to redirect light extracted from said one or more waveguides back through said one or more waveguides toward the eye of the wearer to present an image from the display into the eye of the wearer (using outcoupling elements 196–198, Figs. 5 and 10A–E and paragraphs [1493], [1503], [1506], and [1518]–[1520]) said variable power reflector comprising a reflective surface configured to be deformed to provide an adjustable optical power (Fig. 10E and paragraphs [1486] and [1495]), and said variable power reflector configured to reflect light at a first wavelength differently than light at a second wavelength (e.g., Figs. 10E and 20A and paragraphs [1483], [1501], [1891], and [1895], wavelength selective or notch filtering functions).
Regarding Claim 2, Samec would have rendered obvious wherein said optical power is adjustable responsive to application of an electric field (Figs. 5 and 10E and paragraphs [1506] and [1518]–[1520]).
Regarding Claim 3, Samec would have rendered obvious a first electrode positioned on the variable power reflector, the first electrode configured to apply an electrical signal to deform the reflective surface of the variable power reflector (Fig. 10E and paragraph [1495]).
Regarding Claim 4, Samec would have rendered obvious a second electrode positioned on the surface of a waveguide of the one or more waveguides, wherein application of voltage across the first and second electrodes causes the reflective surface to deform (Fig. 10E and paragraph [1495]).
Regarding Claim 5, Samec would have rendered obvious wherein said variable power reflector has a transmission spectrum that includes a notch (from other embodiment, wearable device 2250 and multi-notch filter, Fig. 20A and paragraphs [1891] and [1895]), light having a wavelength corresponding to said notch being reflected from said variable power reflector more than light having wavelengths adjacent to the wavelength corresponding to said notch (Fig. 20A and paragraphs [1891] and [1895], also generally how a notch filter operates).
Regarding Claim 6, Samec would have rendered obvious wherein light having the wavelength corresponding to said notch is reflected at least two times as much as light having wavelengths adjacent to the wavelength corresponding to said notch (paragraphs [1891] and [1895], and where an ideal notch would have an infinite ratio, fully reflecting the selected wavelength, and not reflecting any of the non-selected wavelengths).
Regarding Claim 7, Samec would have rendered obvious wherein light having the wavelength corresponding to said notch is reflected at least five times as much as light having wavelengths adjacent to the wavelength corresponding to said notch (paragraphs [1891] and [1895], and where an ideal notch would have an infinite ratio, fully reflecting the selected wavelength, and not reflecting any of the non-selected wavelengths).
Regarding Claim 8, Samec would have rendered obvious wherein said display comprises a color light source having a color corresponding with the wavelength corresponding to said notch (paragraph [1891]).
Regarding Claim 9, Samec would have rendered obvious wherein the color of said color light source is configured to emit red, green, or blue light (paragraphs [1891] and [1911]).
Regarding Claim 10, Samec would have rendered obvious wherein said variable power reflector comprises one or more switchable optical elements configured to switch between two states (Fig. 10E and paragraph [1495]), and wherein said two states comprise at least one of two levels of reflection, two levels of optical power, or two levels of transmission (paragraph [1495]).
Regarding Claim 11, Samec would have rendered obvious wherein said one or more switchable optical elements comprises at least one of a diffractive optical element, reflective element, or liquid crystal (paragraph [1495]).
Regarding Claim 12, Samec would have rendered obvious wherein said one or more switchable optical elements comprises a switchable polarization grating or a switchable polymer dispersed liquid crystal element (paragraph [1495]).
Regarding Claim 13, Samec would have rendered obvious wherein said variable power reflector comprises a stack of switchable optical elements (e.g., lenses, Fig. 10E and paragraphs [1495] and [1501]), different of said switchable optical elements associated with different optical powers such that said stack of switchable optical elements can switch between different optical powers (Fig. 10E and paragraphs [1495] and [1501]–[1502]).
Regarding Claim 14, Samec would have rendered obvious wherein said variable power reflector includes one or more wavelength or polarization selective filters configured to reflect light from said display while transmitting light from the world forward the wearer (e.g., Figs. 5 and 10E and paragraphs [1437], [1442], [1483], and [1500]–[1501]).
Regarding Claim 15, Samec would have rendered obvious one or more out-coupling elements 196–198 configured to extract light from said one or more waveguides, wherein said one or more out-coupling elements comprise one or more metasurfaces, one or more liquid crystal polarization gratings, one or more volume phase holograms or any combination thereof (e.g., paragraphs [1493], [1503]–[1504], [1873], and [1956]).
Regarding Claim 16, Samec would have rendered obvious electronics 70 in electrical communication with said variable power reflector to drive said variable power reflector (Figs. 3A and 10E and paragraphs [1506] and [1554]–[1555]), said electronics configured to change said optical power so as to present different image content as if originating from different depth planes (Fig. 3A and paragraphs [1506], [1554]–[1555] and [1647]).
Regarding Claim 17, Samec would have rendered obvious wherein said electronics is configured to change said optical power on a frame by frame basis or on a pixel by pixel basis (paragraphs [1496]–[1497]).
Regarding Claim 18, Samec would have rendered obvious a light recycling system configured to re-direct light extracted from the one or more waveguides toward the rearward side of the one or more waveguides toward the forward side such that said light can be incident on said variable power reflector and directed to said eye of the wearer (Fig. 10E and paragraphs [1493] and [1503]).
Regarding Claim 19, Samec would have rendered obvious wherein said light recycling system comprises one or more polarization control elements or polarization selective elements 27 (Fig. 5 and paragraph [1448]).
Regarding Claim 20, Samec would have rendered obvious wherein polarization selective elements comprise a polarization selective reflector disposed between said one or more waveguides and said eye, and wherein said light recycling system comprises one or more retarders disposed between said one or more waveguides and said polarization selective reflector (e.g., paragraphs [1494]–[1498]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN CROCKETT/Primary Examiner, Art Unit 2871